

116 HR 5966 IH: Restore and Modernize Our National Labs Act
U.S. House of Representatives
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5966IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2020Mr. Luján (for himself, Mr. Foster, Ms. Underwood, Mr. Moulton, Mr. Swalwell of California, Mr. Scott of Virginia, Ms. Haaland, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Secretary of Energy to fund projects to restore and modernize the National Laboratories, and for other purposes.1.Short titleThis Act may be cited as the Restore and Modernize Our National Labs Act.2.National Labs restoration and modernization(a)In generalThe Secretary of Energy shall fund projects described in subsection (b) as needed to address deferred maintenance, critical infrastructure needs, and modernization of National Laboratories.(b)Use of fundsThe projects described in this subsection are the following:(1)Priority deferred maintenance projects, including facilities maintenance and refurbishment of research laboratories, administrative and support buildings, utilities, roads, power plants and any other critical infrastructure, as determined by the Secretary of Energy.(2)Lab modernization projects, including core infrastructure needed to support emerging science missions with new and specialized requirements and to maintain safe, efficient, reliable, and environmentally responsible operations, as determined by the Secretary of Energy.(c)FundingThere is hereby appropriated to the Secretary of Energy to carry out this section $6,000,000,000, to remain available for obligation through fiscal year 2025.(d)Submission to CongressThe Secretary of Energy shall submit to the Committee on Appropriations and the Committee on Science, Space, and Technology of the House of Representatives and to the Committee on Appropriations and the Committee on Energy and Natural Resources of the Senate, with the annual budget submission of the President for each year through fiscal year 2025, a list of projects for which the Secretary will provide funding under this section, including a description of each such project.(e)National LaboratoryIn this section, the term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801). 